F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           DEC 20 2004

                                 TENTH CIRCUIT                       PATRICK FISHER
                                                                               Clerk



 JONATHAN PALOZIE,

          Plaintiff-Appellant,

 v.
                                                       No. 04-1313
                                               (D.C. No. 01-RB-2302 (CBS))
 MICHAEL V. PUGH, Warden;
                                                        (Colorado)
 LAWRENCE L. LEYBA, D.O.,
 Correctional Officers in U.S.P.
 Florence, Colorado,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, LUCERO, and O’BRIEN, Circuit Judges.


      Jonathan Palozie, a federal prisoner proceeding pro se, filed a civil rights

action against various prison officials and prison medical professionals for


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
mistreatment and denial of proper medical care in violation of his constitutional

rights. The district court dismissed his action for failure to exhaust administrative

remedies and denied his request to proceed in forma pauperis (ifp) on appeal. Mr.

Palozie appeals the district court’s rulings, renews his request to proceed ifp, and

has filed a number of additional motions with this court. We exercise jurisdiction

under 28 U.S.C. § 1291, and construe Mr. Palozie’s pro se filings liberally. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hunt v. Uphoff, 199 F.3d 1220,

1223 (10th Cir. 1999). For the reasons set forth below, we affirm the district

court and deny Mr. Palozie’s ifp request. 1

      Mr. Palozie filed a civil rights action under Bivens v. Six Unknown Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging violations of his

First, Sixth, Eight and Fourteenth Amendment rights, arising out of defendants’

alleged mistreatment of him and denial of proper medical treatment. In response

to Mr. Palozie’s complaint, the district court ordered him to show cause in writing

why his civil action should not be dismissed for failure to exhaust administrative

remedies as required by 42 U.S.C. § 1997e(a). 2 Mr. Palozie did not comply with

      1
        In light of our disposition of Mr. Palozie’s case, his motion for oral
argument is moot. Likewise, we will not address his several motions and
memorandums addressing the merits of his complaint in which he seeks
alterations in his prison medical care, a specific diet, an independent medical
examination, and the appointment of a medical expert.
      2
       “No action shall be brought with respect to prison conditions . . . by a
prisoner confined in any jail, prison, or other correctional facility until such

                                         -2-
this order.

      Mr. Palozie’s action was referred to a magistrate judge who noted that

while Mr. Palozie submitted numerous documents with his complaint purportedly

addressing the exhaustion issue, the documents only referred to one of the named

defendants in the action, and did not specifically address all the claims raised in

his complaint. The magistrate judge further noted that while Mr. Palozie may

have initiated some administrative grievance procedures, he failed to present any

documentation showing he proceeded throughout the entire grievance process, and

thereby failed to show he fully exhausted the administrative remedies available to

him. The magistrate judge concluded “[i]t appears to the court that Palozie has

not sufficiently exhausted his administrative remedies as to the claims in this

lawsuit.” Rec., vol. I, doc. 18 at 7. The magistrate judge therefore recommended

the action be dismissed for failure to exhaust administrative remedies as required

by § 1997e(a). The district court subsequently adopted the recommendation in

full. 3 Mr. Palozie appeals.



administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
      3
        The magistrate judge also issued a separate recommendation that Mr.
Palozie’s action be dismissed for failure to comply with a court order directing
Mr. Palozie to make monthly payments toward his district court filing fee. The
district court initially dismissed Mr. Palozie’s action on these grounds, but was
reversed by our court. See Palozie v. Pugh, et al., 62 Fed. Appx. 876 (10th Cir.
2003). The case was remanded and the district court then dismissed Mr. Palozie’s
case for failure to exhaust administrative remedies.

                                         -3-
      We review de novo a district court’s dismissal for failure to exhaust

administrative remedies under § 1997e(a). Jernigan v. Stuchell, 304 F.3d 1030,

1032 (10th Cir. 2002). Failure to exhaust administrative remedies as required by

§ 1997e(a) will result in dismissal of the case. Booth v. Churner, 532 U.S. 731,

741 (2001); Yousef v. Reno, 254 F.3d 1214, 1216 n.1 (10th Cir. 2001). In this

context, “[a]n inmate must allege and show he has exhausted all available

remedies.” Overton v. Claussen, 65 F. Supp. 2d 1165, 1166 (D. Colo. 1999).

More particularly, an inmate must allege exhaustion with sufficient specificity

“and show that [he has] exhausted [his claims] by attaching a copy of the

applicable administrative dispositions to the complaint, or in the absence of

written documentation, describe with specificity the administrative proceeding

and its outcome.” Knuckles El v. Toombs, 215 F.3d 640, 642 (6th Cir. 2000). Mr.

Palozie has not satisfied this burden. Even the most liberal reading of Mr.

Palozie’s complaint and his submissions to the district court and to our court

would not transform the narrative and multitude of information in Mr. Palozie’s

filings into specific allegations undercutting the district court’s determination that

he failed to exhaust his administrative remedies.

      In his complaint, Mr. Palozie briefly alleged he exhausted his

administrative remedies but also claimed “remedys [sic] are frivolous and in fact

don’t work.” Rec., Vol. I, doc. 4 at 5(a). Mr. Palozie did attach a variety of


                                          -4-
materials to his complaint which indicate he filed several administrative grievance

complaints against at least one of the named defendants. However, these

documents do not necessarily match with specificity the claims raised in Mr.

Palozie’s complaint, nor do the documents establish Mr. Palozie fully exhausted

the administrative process. Likewise, Mr. Palozie has submitted extensive

additional documentation to this court on appeal, which includes evidence of Mr.

Palozie’s regular filing of administrative complaints against prison staff.

However, as with the materials submitted with his complaint, these additional

documents either do not address the specific claims made against the specific

defendants named in the current controversy, or they fail to establish that Mr.

Palozie proceeded with each complaint throughout the full administrative

grievance process.

       In sum, we agree with the district court’s conclusion that Mr. Palozie failed

to exhaust his administrative remedies. His civil action was therefore properly

dismissed. We DENY Mr. Palozie’s request to proceed ifp, and we AFFIRM

the district court.

                                       ENTERED FOR THE COURT

                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -5-